230 F.2d 957
IOLA STATE BANKv.BOARD OF COUNTY COMMISSIONERS OF ALLEN COUNTY et al.BOARD OF COUNTY COMMISSIONERS OF ALLEN COUNTY et al.v.MASSACHUSETTS BONDING & INSURANCE COMPANY.IOLA STATE BANKv.BOARD OF COUNTY COMMISSIONERS OF ALLEN COUNTY et al.BOARD OF COUNTY COMMISSIONERS OF ALLEN COUNTY et al.v.MASSACHUSETTS BONDING & INSURANCE COMPANY.
Nos. 5231-5234.
United States Court of Appeals Tenth Circuit.
November 7, 1955.

Appeals from the United States District Court for the District of Kansas.
Leonard O. Thomas, Kansas City, Kan., and Stanley E. Toland, Iola, Kan., for Iola State Bank.
F. B. Freeman, Springfield, Mo., and Hudson & Hudson, Fort Scott, Kan., for Massachusetts Bonding & Insurance Company.
Mitchell H. Bushey, Iola, Kan., and John O. Foust, Iola, Kan., for Board of County Commissioners of Allen County et al.
PHILLIPS, Chief Judge.


1
Dismissed, pursuant to stipulation.